NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1131-19

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

DENISE WILLIAMS,

     Defendant-Appellant.
________________________

                    Argued May 11, 2021 – Decided June 1, 2021

                    Before Judges Mawla and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Camden County, Municipal Appeal No. 19-
                    0002.

                    Michael Confusione argued the cause for appellant
                    (Hegge & Confusione, LLC, attorneys; Michael
                    Confusione, of counsel and on the briefs).

                    Brandon Hawkins, Deputy Cherry Hill Township
                    Solicitor, argued the cause for respondent (Brandon
                    Hawkins, of counsel and on the brief).

PER CURIAM
      Defendant Denise Williams appeals from an October 25, 2019 order

adjudicating her motion for reconsideration of an order finding her guilty of

violating N.J.A.C. 5:23-2.16(f), a regulation of the Uniform Construction Code

(the Code). 1 We affirm.

                                       I.

      We take the facts from the record of the trial in the municipal court and

the proceedings before the Law Division judge. In March 2009, defendant

obtained a building permit to construct a home in Cherry Hill Township. The

permit was supposed to expire in 2012, but was extended until December 31,

2015, pursuant to the Permit Extension Act (PEA) N.J.S.A. 2A:58-10 to -12.

Defendant did not renew the permit or seek an extension, and on April 25, 2017,

the township issued a Notice of Violation and Order to Terminate for violation

of N.J.A.C. 5:23-2.16(f)(1)(ii). The notice ordered defendant to "terminate the

said violations on or before" May 24, 2017, or face an "assessment of penalties

of up to $1,000[] per week per violation, and a certificate of occupancy will not

be issued until such penalty has been paid."




1
 The statutory provisions of the Code are found at N.J.S.A. 52:27D-119 to -141,
and the regulatory provisions for administration, enforcement, and process
under the Code are found at N.J.A.C. 5:23-2.1 to -2.39.

                                       2                                   A-1131-19
      Township Code Enforcement Officer William Cattell testified the

township served the notice on defendant via regular and certified mail at the

addresses she provided, namely, a P.O. Box and the property where the structure

was being built. The notices sent by regular mail were not returned and the

notice sent to the structure by certified mail was returned undeliverable.

      After reinspection of the structure on June 22, 2017, the township found

defendant "failed to comply with [the] notice . . . in violation of [N.J.A.C.] 5:23-

2.31(e)[.]" It therefore assessed penalties of $2,000 "for each violation for a

total penalty of $2,000[]" and "for each . . . week . . . that any of the said

violations remain outstanding after [July 24, 2017,] an additional penalty of

$2,000[] per . . . week . . . shall result[.]" The township sent this notice to both

the P.O. Box and the property address. The certified mail notices sent to the

P.O. Box and the property address were returned undeliverable, but the notices

sent by regular mail were not. Cattell testified he also posted the violation notice

along with a Notice and Order of Penalty for having an unsafe structure on the

structure itself because the structure was left open to public trespass.

      Cattell described the nature of the violations and the township's

enforcement efforts.    He explained plaintiff corrected the unsafe structure

violation by fixing a fence in order to prevent public trespass on the property


                                         3                                    A-1131-19
and he sent her a Notice of Abatement indicating this violation was satisfied.

However, he testified that as of the date of trial, July 20, 2018, the township had

"one active permit on this property for an exterior stucco only" and "there has

been [no] compliance with [the construction permit] violation to date[.]"

      Explaining the steps taken by the township before assessing fines, Cattell

stated:

            It's a two-step process. I issue a Notice of Violation
            and Order to Terminate [for violations under N.J.A.C.
            5:23-2.16(f)(l)(ii)]. I give the person a reasonable
            amount of time to correct the violation. If they do not
            do that then I have to go to [N.J.A.C. 5:23-2.31(e)] and
            issue the penalty. That's the penalty section of the . . .
            Code.

                   ....

            [The Court]: And that would be whether it [is] . . .
            failing to extend construction permits or failing to
            secure the property. . . . [T]he penalty section would
            be the same?

            [Cattell]: Yes.

                   ....

                  . . . There[ are] only four conditions where I can
            just immediately issue a penalty. And none of the
            things that [defendant] had . . . met that requirement.
            So I'm obligated to give them a Notice of Violation and
            Order to Terminate, and give them a reasonable amount
            of time to correct it. If they don't then I issue a penalty.



                                         4                                   A-1131-19
      Regarding service of the violation notices, Cattell explained the first

notice was sent to the P.O. Box on April 25, 2017, and the township "did not

receive anything back from the post office telling us that it was either delivered

or it was undelivered." The township received back the first notice sent to the

property on the same date as undeliverable. He explained the violation notice

he posted on the structure was stapled and read "Notice and Order of Penalty"

and had a "big orange sticker" on it that said, "unsafe structure notice," and

included the lot and block numbers, the address, and the date posted.

      Cattell testified that typically, construction applicants submit one

application for the entire building permit. However, because defendant only

partially completed construction of the structure's exterior and left it exposed to

the elements for over seven years, Cattell suggested she "apply for a separate

permit to start the exterior work to get the exterior of the building . . .

weatherproofed. Meanwhile, [the township] would do a plan review. [Then,

s]he would submit a separate application for the interior work."

      The township granted defendant the exterior permit on November 30,

2017. However, defendant submitted a "flawed" but "completed" application

for the interior work, including "building, plumbing, electrical, and fire." The

application for the interior work was subjected to a plan review.           Cattell


                                        5                                    A-1131-19
explained the plan review process identifies "any items that do not comply with

code" and produced a "correction list" for the permit applicant to address in

order to obtain the permit.

      The plan review for defendant's application revealed "building, plumbing,

[and] electrical items that needed to be addressed" because there were

"discrepancies between the plans that were submitted . . . and what was written

on the applications."     Cattell noted "[t]he fire [safety]" work defendant

performed failed on January 5, 2018, "[a]nd the . . . building, plumbing, electric

[work] had failed prior to that." Cattell testified he called defendant on February

1, 2018 to pick up the correction list, she returned the call on February 5, and

picked up the correction list on February 11.

      Cattel also testified he had a conversation with defendant on August 2,

2017, which led him to believe she was aware of the violations. He also went

to the property to "do a checkup" because the notices posted on the structure

"were removed from the structure by persons unknown, [so he] just stopped by

to see if anything was being done." He testified defendant was present and had

workers performing "maintenance work." After circling the structure, Cattell

"noticed that the back of the house, the walkout basement was secured with

plywood," and "[t]he fence was fixed in one section." Both items were the basis


                                        6                                    A-1131-19
of the violation notice for having an unsafe structure. Cattell testified defendant

was on the property "to secure it, which led [him] to believe that she did get the

Notice of the Unsafe Structure." He also "suggest[ed] to [defendant] that [she

needed a permit] and . . . she said . . . she would follow-up on the expired

permit." Cattell also noted he, defendant, and the township's assistant solicitor

met to discuss the "status" of defendant's permit application.

      The municipal court judge credited Cattell's testimony and concluded "it

is clear . . . that there was service, there was proper notice, due process was

satisfied, and that in fact [defendant] has violated the Administrative Code in

terms of her requirements for having a building permit." Regarding the penalty,

the State suggested the "most conservative" minimum calculation would be "the

initial $2,000 violation" plus "[seventy-five] weeks thereafter" for a total of

$152,000. The judge imposed $152,000 in fines plus costs, but suspended

$100,000 for sixty days to enable defendant to come into compliance. The judge

noted "if both parties are in agreement that . . . progress is being made in the

right direction to get this where it needs to be, [the court would] . . . consider

extending that [sixty] days."

      Defendant appealed from the municipal court's decision. She argued the

State's assertion she had not filed for a new permit was false because "there


                                        7                                    A-1131-19
[was] an active application . . . in the works." Contrary to the State's arguments

she asserted "although [construction is] not completed, [the property] is

anything but blighted. It's going to be a mansion." Regarding the ten year delay

in completing the structure, defense counsel argued as follows:

             [N]ot of the record, but there are . . . innumerable
             factors, that have contributed to that. It's . . . an
             inordinate amount of time, no question. It's also a
             20,000 square foot home that . . . was multi millions of
             dollars.

                     . . . One of the many problems . . . is that because
             of . . . actions of township officials[,] the funding
             source, our [mortgage company,] has pulled back, has
             required additional information. That . . . doesn't
             explain [ten] years. But that's only one of about [ten]
             instances where we believe, sometimes because of
             [defendant], sometimes because of the township
             official, sometimes because of nature this property[,]
             the . . . building of this property has been extended.

                   So . . . this is not sitting on their hands for [ten]
             years. . . . [T]he exterior walls are up, not the exterior
             facade, but the walls are up, the floors, the sub-floors
             are there, much of the work has been done and there is
             an active permit process in place now.

Counsel explained defendant could not continue construction because the

township issued a separate notice of violation for "doing work on a structure

without a permit . . . ."




                                          8                                 A-1131-19
      Defendant also challenged the service of process. She argued the Code

permits posting on the structure only when there is a violation for an unsafe

structure, not a violation for an expired permit as in her case. She also argued

in order to provide proof of service by mail, the township had "to submit an

affidavit of diligent inquiry . . . to prove that that was necessary" and they could

not prove it was necessary because "[t]hey couldn't say [']we couldn't contact

[defendant.'] They contacted her many times." Defendant acknowledged she

did not provide the township her "real address where she was living," but argued

there were

             multiple face-to-face [or telephone] contacts between
             [defendant] and the construction official . . . where the
             township, first of all, could have compelled her to
             provide her address[ or] . . . hand delivered her the
             personal service or told her about that. And the record
             is clear that that did not occur.

      Defendant also argued the fine was unjust and excessive. She asserted the

fines were miscalculated and should be reduced.

      The Law Division judge concluded "the township provided . . .

[d]efendant with proper service in accordance with N.J.A.C. 5:23-2.3." He

found as follows:

                  The process of service by an administrative
             agency is not subject to the court rules. Shannon v.


                                         9                                    A-1131-19
Acad. Lines, Inc., 346 N.J. Super. 191, 196 (App. Div.
2001). . . .

      Statutory penalties recovered in civil proceedings
"do not require proof beyond a reasonable doubt that
the accused transgressed the law." In re P.H., 436 N.J.
Super. 427, 438 (App. Div. 2014). [T]he State['s
burden of proof is] . . . by a preponderance of the
evidence. [Ibid.]

       Defendants cannot benefit by taking active
measure[s] to avoid service. Perry v. Brown, 272 N.J.
Super. 572, 579 (Law Div. 1993). "If the person
addressed with a notice of unsafe structure cannot be
found within the municipality after diligent search, then
such notice shall be sent by registered or certified mail
to the last known address of such person . . . and a copy
of the notice of unsafe structure shall be posted in a
conspicuous place on the premises and such procedures
shall be deemed equivalent of personal notice."
N.J.A.C. 5:23-2.32. Effective service, not perfect
service is in accordance with constitutional due
process. Coryell v. Curry, 391 N.J. Super. 72, 81 (App.
Div. 2006).

       In this case, the township mailed the notices to
the only addresses the [t]ownship had on file for the
[d]efendant, to which the [d]efendant had provided.
These notices were sent to both [d]efendant's P.O. Box
address and the address of the home in dispute . . . . The
regular mail copies were never returned, which would
have indicated that delivery was incomplete and the
recipient, in this case the defendant, was never notified.
In addition, the [c]onstruction [o]fficial also posted the
violations on [d]efendant's property. Defendant asserts
that these forms are not proper and proper service
would have been effectuated by hand delivery to the
defendant. Although, as defendant points out, the

                           10                                A-1131-19
            [c]onstruction [o]fficial may have had opportunities to
            hand deliver the notices to the defendant, under
            [N.J.A.C.] 5:23-2.32, he is not required to do so,
            therefore he cannot be penalized for not doing so.

            [(emphasis in original)].

      The judge credited Cattell's testimony finding it "credible and lucid,

including the testimony that he made several efforts to serve the [d]efendant and

spoke to the [d]efendant on numerous occasions. . . . Cattell also testified the

[d]efendant took steps to comply with the notice of unsafe structure, indicating

she received at least one set of summonses." The judge concluded the township

met its burden to show service of process and rejected defendant's due process

violation argument.

      The Law Division judge also upheld the fines imposed on defendant.

Citing N.J.S.A. 52:27D-138, he noted that under the Code the court had the

discretion to impose fines where a person

            "(l) Violates any of the provisions of this act or rules
            promulgated hereunder; (2) Constructs a structure or
            building in violation of a condition of a building permit;
            (3) Fails to comply with any order issued by an
            enforcing agency or the department; . . . ." Violators
            "[s]hall be subject to a penalty of not more than $2,000"
            when there was a "failure or refusal to comply . . . with
            the knowledge to comply . . . with the knowledge that
            it will endanger the life or safety of any person, in
            which case the penalty shall not exceed $2,000[] per
            violation; [F]ailure to obtain a required permit prior to

                                        11                                 A-1131-19
           commencing construction or failure to comply with a
           stop construction order shall not exceed $2,000[] per
           violation."

     The judge concluded the fines imposed on defendant were appropriate

because she was subject to the $2,000 fine for "failing to renew an expired

construction permit" and "$2,000 per week for every week of the violation,

which is in accordance with the penalties allowed per [N.J.S.A.] 52:27D-138."

However, the judge vacated the $100,000 suspended fine reasoning as follows:

                  At the [m]unicipal [c]ourt . . . hearing, defense
           counsel argued that the defendant complied with the
           [m]unicipal [c]ourt's order to suspend $100,000 of the
           fines evidenced by defendant's resubmission of the
           application dated February 19, 2019. The [c]ourt had
           received documents from both parties on May 13, 2019
           to clarify the efforts and progress made after the
           sentencing. It appears the defendant submitted another
           application for review within the [sixty] days allotted
           by the [m]unicipal [c]ourt, on February 19, 2019.
           Although the defendant's February 2019 application
           was rejected, as [the State] points out and the
           documents provided to the [c]ourt reveal, the [c]ourt
           feels that this was the step forward that the [m]unicipal
           [c]ourt sought when allowing the $100,000 to be
           suspended. Both parties submitted a second document
           revealing that the defendant made another attempt at
           the application, dated April 29, 2019. However this
           was also rejected. [Defense counsel] sen[t] the [c]ourt
           a third application dated May 8, 2019.

                The three application submissions . . . all
           demonstrate to the [c]ourt that the defendant is making



                                     12                                A-1131-19
            an effort to comply with the [c]ourt's holding and
            remedy the situation. Therefore the $100,000 is lifted.

The judge reduced the fine to $52,000 plus $33 in court costs and entered

judgment accordingly.

      Defendant filed a motion for reconsideration. She argued the court should

revisit the guilty finding because a separate emergent action brought by the

township to demolish the structure alleging it was unsafe and lacked a building

permit was denied and the Camden County Construction Board of Appeals had

already found the property was safe in November 2018. Regarding the building

permit, defendant alleged Cattell

            unequivocally stated on the record, as [defendant] did
            as well, that as of two days after the issuance of the
            summons for not having a building permit there were
            discussions. And since April . . . 2017 through . . . this
            week, . . . the litigants . . . have been engaged in
            continuing discussions for the issuance of a new
            building permit.

Defendant argued these negotiations were relevant to her attempts to remedy the

violations. Further, she noted she has "the financial wherewithal and the strong

desire to complete [the construction] as well."

      Defendant also argued she should not have been fined $2,000 because the

municipal court did not make the necessary finding that defendant knew the

property was a risk to life and safety and knowingly put people at risk.

                                       13                                 A-1131-19
Moreover, she noted the notice of violation she received stated she could be

fined up to $1,000 per week not $2,000 as the court found.

      The Law Division judge upheld the guilty finding, but granted

reconsideration in part and reduced the fines. At the outset, he noted his decision

inadvertently cited the wrong law and the applicable regulation was N.J.A.C.

5:23-2.31 for failure to have a building permit. The judge agreed the notice of

violation stated the potential weekly fine was $1,000 not $2,000 and accordingly

reduced the total fine to $76,000 representing the initial $1,000 fine plus the

seventy-five weeks of violation at $1,000 per week. The judge further reduced

the fine, reasoning as follows:

                   And I also think in fairness in regards to my
            previous decision I am suspending $50,000 of that
            particular fine, realizing and finding that the amount
            that this defendant owes to Cherry Hill at this time is
            $26,000. I'm doing that based upon the fact [the
            municipal court judge] suspended basically two-thirds
            of what he originally found at that time only to get a
            permit, I in my discretion on the appeal didn't say that
            was just held off on the permit. I suspended it
            altogether [be]cause I just felt that that was excessive
            in that matter.

                  Likewise in this matter I think that the fine is
            appropriate, but I am giving the benefit of the reasoning
            and deduction of a suspension by [the municipal court
            judge] and in my subsequent appeal[. Therefore], . . . I
            do think [defendant] owes $26,000.



                                       14                                    A-1131-19
      Defendant raises the following points on this appeal:

            [POINT I:]   THERE IS NOT SUFFICIENT
            CREDIBLE EVIDENCE PRESENT IN THE RECORD
            TO UPHOLD THE LAW DIVISION FINDINGS.

                   A. THE LAW DIVISION DID NOT FIND
                   PROOF BEYOND A REASONABLE
                   DOUBT.

                   B. THE TOWNSHIP DID NOT PROVE
                   VALID SERVICE OF PROCESS.

                   C.  THE[RE] WAS INSUFFICIENT
                   PROOF   OF   VIOLATION    BY
                   DEFENDANT.

                   D. THE PENALTY SOUGHT BY THE
                   TOWNSHIP AND IMPOSED ON
                   DEFENDANT     EXCEEDS    THE
                   ALLOWABLE FINE PERMITTED BY
                   THE GOVERNING STATUTE AND
                   REGULATION.

                                        II.

      We review the Law Division's order to determine whether there is

sufficient credible evidence in the record to support it. State v. Johnson, 42 N.J.

146, 162 (1964). "Under the two-court rule, appellate courts ordinarily should

not undertake to alter concurrent findings of facts and credibility determinations

made by two lower courts absent a very obvious and exceptional showing of

error." State v. Locurto, 157 N.J. 463, 474 (1999) (citing Midler v. Heinowitz,


                                       15                                    A-1131-19
10 N.J. 123, 128-29 (1952)). "Appellate courts should defer to trial court's

credibility findings that are often influenced by matters such as observations of

the character and demeanor of witnesses and common human experience that

are not transmitted by the record." State v. Cerefice, 335 N.J. Super. 374, 383

(App. Div. 2000) (citing Locurto, 157 N.J. at 474).

      Where the Law Division has adjudicated a motion for reconsideration, we

review the determination for an abuse of discretion. Fusco v. Bd. of Educ. of

City of Newark, 349 N.J. Super. 455, 462 (App. Div. 2002). However, our

review of legal determinations is always plenary. State v. Adubato, 420 N.J.

Super. 167, 176 (App. Div. 2011).

                                       A.

      We reject defendant's argument that the Law Division utilized the wrong

standard of proof and should have adjudicated the State's proofs applying a

beyond-the-reasonable-doubt standard. The violation prosecuted here was a

civil enforcement of an administrative penalty under the Code and the PEA. "An

action under the [PEA] . . . is civil in nature." Goldman v. Critter Control of

N.J., 454 N.J. Super. 418, 429 (App. Div. 2018) (second alteration in original)

(quoting Dep't of Conservation v. Scipio, 88 N.J. Super. 315, 319 (App. Div.

1965)). "[C]ivil proceedings to recover a statutory penalty do not require proof


                                      16                                   A-1131-19
beyond a reasonable doubt that the accused transgressed the law." P.H., 436

N.J. Super. at 438 (quoting Scipio, 88 N.J. Super. at 322). "In civil proceedings

to recover a statutory penalty, the State satisfies the burden of proof placed upon

it if it establishes defendant's violation by a preponderance of the evidence."

Dep't of Health v. Concrete Specialties, Inc., 112 N.J. Super. 407, 411 (App.

Div. 1970).

                                        B.

      We also reject defendant's argument the township failed to effect valid

service of process. Service of process under the Code is governed by N.J.A.C.

5:23-2.33, which permits service in manners "otherwise consistent with due

process." N.J.A.C. 5:23-2.15(a)(1) mandates applicants provide an address "not

. . . limited to a post office box, but shall specify a physical location where such

owner or agent may be found during normal business hours." N.J.A.C. 5:23-

2.32 permits service of process by posting where the notice is for an unsafe

structure. Thus, personal service is not required, and as the Law Division judge

noted, neither is perfect service.

      We have held "certified mail, return receipt requested, is a mode of service

meeting due process requirements." Shannon, 346 N.J. Super. at 197. In regard

to service by regular mail, there is "a presumption that mail properly addressed,


                                        17                                    A-1131-19
stamped, and posted was received by the party to whom it was addressed," which

is "rebuttable and may be overcome by evidence that the notice was never in

fact received." SSI Med. Servs. v. HHS, Div. of Med. Assistance & Health

Servs., 146 N.J. 614, 621, 625 (1996) (citations omitted).

      Here, service of process was effectuated as permitted by the Code at the

addresses defendant provided to the township.         The regular mail was not

returned. Also, the record supports the Law Division judge's finding defendant

was served because defendant's subsequent remediation efforts and conversation

with construction officials demonstrated she was aware of the violations.

                                        C.

      Contrary to defendant's arguments, we are convinced the township proved

a violation. N.J.A.C. 5:23-2.16(f)(1)(ii) permits a construction official to revoke

a permit if the project for which the permit was obtained is not completed by the

third anniversary of the date of the issuance of the permit. The regulation further

states:

            If a project is not completed by such date, the permit
            holder may apply to the enforcing agency for a one-year
            extension of time for completion of the project. The
            enforcing agency shall not unreasonably withhold
            approval of any such extension request. If the project
            is not completed within the time allowed, the enforcing
            agency shall take such action under the code as may be
            appropriate, including, without limitation, demolition

                                       18                                    A-1131-19
            of the structure, in which case the legal authority of the
            jurisdiction shall institute appropriate action against the
            owner of the property for recovery of the costs incurred.
            The provisions of this subparagraph shall not apply to:

                         ....

                   (2) Any building in which all exterior work
                   and all required site improvements have
                   been completed . . . .

            [Ibid.]

      Defendant argues the township "did not prove . . . that there was not

'unreasonable withholding' of such approval requests or of extensions sought by

the defendant." She also argues "[n]othing in the record addressed whether the

exterior work and required site improvements had been completed at the

property." She asserts because she continuously made new applications, which

the township denied or required clarifications for, she complied with the Code

and the failure to obtain a permit was due to the township's unreasonable actions.

      At the outset, we note nothing in the record supports the argument the

township acted unreasonably and either intentionally withheld granting

plaintiff's permit or rejected her application for an illegitimate reason.

According to the municipal court and Law Division judges, Cattell, the only

witness to testify in this matter, gave credible testimony in all respects. We

must defer to these credibility findings.

                                       19                                   A-1131-19
      Cattell explained how defendant's permit had expired, and that defendant

was in violation of N.J.A.C. 5:23-2.16(f)(1)(ii) because she failed to complete

the exterior of the structure before the permit expired or obtain a new permit.

Defendant failed to rebut Cattell's testimony and the State's proofs showing the

exterior of the structure was comprised of insulation wrap, which had been left

exposed to the elements and incomplete for several years.

      Cattell also explained the process of the issuance of the violation notice

and penalty to defendant pursuant to N.J.A.C. 5:23-2.31(e) for failure to comply.

Defendant's argument that her application for a permit two years after the initial

one expired complied with the Code lacks merit because the application was

rejected as incomplete.

                                       D.

      Finally, defendant asserts the $26,000 is beyond the penalty permitted for

violating N.J.A.C. 5:23-2.16(f)(1)(ii). She asserts the regulation does not permit

a multiplication of the penalty amount because that is only permitted when the

court finds defendant "failed to comply with any order issued by an enforcing

agency or the department" pursuant to N.J.S.A. 52:27D-138(a)(3). She argues

the Law Division judge did not find her guilty of N.J.S.A. 52:27D-138(a)(3) and




                                       20                                   A-1131-19
instead made the finding under N.J.A.C. 5:23-2.16(f)(1)(ii), which does not

permit a penalty multiplier.

      Defendant argues even if the penalty is permissible, we should not uphold

it because it is disproportionate to the offense, unreasonable, and unfair. She

asserts her conduct did not warrant the $26,000 penalty because she continually

sought to address the township's demands and her failure to comply was not

willful. We reject these arguments.

      N.J.A.C. 5:23-2.31 states as follows:

            (a) If the notice of violation and orders to terminate
            have not been complied with, the construction official
            in addition to any other available remedies likely to
            bring about compliance, may request the legal counsel
            of the municipality, . . . to institute the appropriate
            proceeding at law . . . to restrain, correct, or abate such
            violation or to require the removal or termination of the
            unlawful use of the building or structure in violation of
            the provisions of the regulations or of the order or
            direction made pursuant thereto.

            (b) Penalties:

                  1. Any person . . . shall be subject to a
                  penalty if that person:

                     i. Violates any of the provisions of
                     the act or the regulations;

                     ii. Constructs a structure or building
                     in violation of a condition of a
                     building permit;

                                       21                                 A-1131-19
        iii. Fails to comply with any order
        issued by an enforcing agency or the
        department;

        ....

     3. With respect to (b)1iii above, a person
     shall be guilty of a separate offense for
     each day that he fails to comply with a stop
     construction order validly issued by an
     enforcing agency or the department and for
     each week that he fails to comply with any
     other order validly issued by an enforcing
     agency or the department. With respect to
     (b)1i . . . above, a person shall be guilty of
     a separate offense for each violation of any
     provision of the act or the regulations . . . .
     With respect to (b)1ii above, a person shall
     be guilty of a separate offense for each
     violation of conditions of a construction
     permit.

     4. No such penalty shall be assessed except
     upon notice of violation and orders to
     terminate and upon the expiration of the
     time period delineated in the notice; . . . .

            ....

(c) The construction official may assess a monetary
penalty whenever such shall be likely to assist in
bringing about compliance.

     ....

(e) Penalties may be levied by an enforcing agency as
follows:



                          22                            A-1131-19
                   1. Up to $1,000 per violation for failure or
                   refusal to comply with any lawful order,
                   unless the failure or refusal to comply is
                   done with the knowledge that it will
                   endanger the life or safety of any person, in
                   which case the penalty shall be up to
                   $2,000 per violation . . . .

      Furthermore, N.J.S.A. 52:27D-138(e)(1) states:

            A penalty for failure or refusal to comply with any
            lawful order shall not exceed $1,000[] per violation,
            unless the failure or refusal to comply is done with the
            knowledge that it will endanger the life or safety of any
            person, in which case the penalty shall not exceed
            $2,000[] per violation . . . .

      As we noted, on reconsideration the trial judge cited N.J.A.C. 5:23-2.31

as the basis for the violation. He then noted the municipal court judge's findings

under N.J.S.A. 52:27D-138(e) when he reduced and recalculated the penalty.

We discern no error in the judge's findings.        Weekly penalties are clearly

permitted under N.J.A.C. 5:23-2.31 as is the $1,000 per violation. Defendant's

failure to address the outside construction of the structure constituted the sort of

ongoing violation envisioned by the aforementioned statute and regulations.

                                        III.

      Finally, contrary to defendant's argument, the Law Division judge

considered defendant's efforts to comply with the township's orders and the

fairness of the penalty when he twice reduced the penalty. As we noted, the

                                        23                                    A-1131-19
judge reduced the fines from $2,000 to $1,000 because the notice initially served

on defendant indicated the fines could be up to $1,000. The seventy-five week

multiplier was appropriate because it represented the length of time defendant

was non-compliant. The judge noted he was further reducing the penalty to

$26,000 "in fairness . . . ." We discern no reversible error in the calculation

considering a higher penalty amount was possible under the facts and the

applicable law.

      Affirmed.




                                      24                                   A-1131-19